MILLS, Judge.
Miller appeals his conviction for burglary of a dwelling. We affirm.
The information charged Miller with burglary of a dwelling with intent to commit theft. Miller contends that the trial court erred in denying his motion for judgment of acquittal because the prosecution presented no evidence of intent to commit theft. We disagree.
There was no indication that anyone was inside the house when Miller approached it, thus negating any hypothesis of intent to commit a crime against a person. Miller carried no explosive or flammable materials indicating intent to commit arson. In addition, Miller stated that he was hungry when he approached the house and wanted to get something to eat. The circumstantial evidence excluded any reasonable hypothesis but that Miller intended to steal once inside the dwelling. State v. Waters, 436 So.2d 66 (Fla.1983).
Miller’s contention that he was entitled to discharge because the trial court did not issue a written order extending the speedy trial period is without merit. Strapp v. State, 435 So.2d 924 (Fla. 1st DCA 1983).
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.